In a medical malpractice action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Putnam County (Dickinson, J.), entered May 15, 1986, as denied their motion for modification of a prior order of the same court which had directed them to provide a further response to the demand of the defendant Bloom for information regarding their expert witness pursuant to CPLR 3101 (d) (1).
Ordered that the order is modified by deleting therefrom the provision which directed a further response as to the expert’s qualifications; as so modified the order is affirmed insofar as appealed from, without costs or disbursements.
We agree that the request for further information as to the expert’s qualifications was palpably improper since it would effectively lead to disclosure of the expert’s identity which is *448not required in a medical malpractice action under the statute (CPLR 3101 [d] [1]; Renucci v Mercy Hosp., 124 AD2d 796). Otherwise, we find no abuse of discretion in the court’s direction for a further response as to the substance of the facts and opinions and the basis for the expert’s opinions (CPLR 3101 [d] [1]). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.